UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6598


ANTHONY QUINTIN KELLY,

                      Plaintiff – Appellant,

          v.

LESLIE SIMPSON, Case Management Specialist; LIEUTENANT
GEORGE B. MCALPINE; SERGEANT ROBERT WERNER; DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONAL SERVICES,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-03647-RDB)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se. Stephanie Judith
Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Quentin Kelly appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Kelly v. Simpson, No. 1:15-cv-03647-RDB (D. Md. Apr. 12,

2016).     We deny Kelly’s motions for default judgment and for a

hearing.     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2